DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-5 are directed to a process.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. (Original) A method of tracking sales tax associated with one or more financial accounts, comprising:
providing one or more payment cards associated with each financial account, wherein each payment card is operatively associated with one or more financial accounts to effectuate at least one electronic transfer therebetween;
registering each payment card with a systemic software;
the systemic software configured to abstract transaction data from each electronic transfer, wherein the transactional data includes an electronic sales tax portion.

The claims recites an accounting technique for tracking sales tax for transactions made with one or more financial accounts.    But for the recitation of “systemic software,” all of the claim elements of the body of the claim are directed to a fundamental economic practice and are grouped as a certain method of organizing human activity.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-5, the claims recite systemic software for implementing the abstract idea recited in the claim, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of software does improve the functioning of the computer, but rather, only generally links the use of the tracking of sales tax to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-5, and these claims recite “systemic software” as an additional element.  However, as stated above in Step 2B, prong II, these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of software does improve the functioning of the computer, but rather, only generally links the use of the tracking of sales tax to a computer environment.  Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently are ineligible. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox et al. (US 2007/0055571 A1, hereinafter Fox).

In regard to claim 1, Fox discloses a method of tracking sales tax associated with one or more financial accounts, comprising:
providing one or more payment cards associated with each financial account, wherein each payment card is operatively associated with one or more financial accounts to effectuate at least one electronic transfer therebetween (see ¶ 0003, disclosing “credit cards . . . associated with a  credit account” in which “[a] credit card issuer, such as a bank or other financial institution, generally provides credit cards;
registering each payment card with a systemic software (see ¶ 00345, “[i]ssuer 12 may include a data management system that provides various functionalities with respect to cards 14 and their associated accounts”);
the systemic software configured to abstract transactional data from each electronic transfer, wherein the transactional data includes an electronic sales tax portion (see ¶ 0043, disclosing “[s]ales tax information management module”).

In regard to claim 2, Fox further discloses the method of claim 1, wherein the software application retrievably stores each electronic sales tax portion in a database, and wherein the software application is configured to retrieve one or more reports of each electronic sales tax portion as a function of time (see ¶ 0019, “[w]hen the card holder needs the sales tax information for a given period, software operating within the sales tax information management system may be executed and operable to retrieve the sales tax information for the requester from the database”).  

In regard to claim 3, Fox further discloses the method of claim 2, wherein each report is organizable in a daily report, weekly, a monthly report, or a yearly report (see ¶ 0055, disclosing “a tax preparation application to provide the sales tax information to the application for use in preparing a tax return,” which is a yearly report).  

In regard to claim 4, Fox further discloses the method of claim 3, wherein the transactional data further includes a purchase price associated with a merchant name and a total purchase price , wherein the software application retrievably stores each total purchase price in the database (see ¶ 0042, disclosing “[t]ransaction information may include . . . merchant identification information, transaction amount, purchased item information, date, time, purchase identity information, sales tax information, location information, customer and card codes, account numbers, etc.”), and wherein the software application is configured to retrieve one or more reports of each electronic sales tax portion as a function of time (see ¶ 0019, “[w]hen the card holder needs the sales tax information for a given period, software operating within the sales tax information management system may be executed and operable to retrieve the sales tax information for the requester from the database”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Goyal (US 2016/0307034 A1).

In regard to claim 5, although Fox anticipates tracking sales tax of purchases being made without monetary cards and that “any such transaction may be utilized as long as transaction data may be captured” (see ¶ 0045), Fox fails to disclose:
providing a computing device loaded with the software application, wherein the computing device has an operatively associated image capture device; and
configuring the software application so that a captured image of a receipt by the image capture device enables the software application to retrievably stores a receipt sales tax portion of each receipt in the database with each electronic sales tax portion.
Goyal discloses:
providing a computing device loaded with the software application, wherein the computing device has an operatively associated image capture device (see ¶ 0020, disclosing “distally captur[ing] a document such as receipt 100”); and
configuring the software application so that a captured image of a receipt by the image capture device enables the software application to retrievably stores a receipt sales tax portion of each receipt in the database with each electronic sales tax portion (see ¶ 0047, disclosing “the sales tax information may be directly obtained from the sales tax field 442 of recognized image 240a. 1 in FIG. 4”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Fox to include use of an image capture device to capture an image of a receipt and store a receipt sales tax portion of the receipt, as disclosed by Goyal, in order to allow the information to be captured in a cash transaction that is not connected to the payment network.  Such a feature would allow the user to submit proof of payment of sales tax in an offline environment, and would improve any sales tax tracking method in the same manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
7/31/2021




/SCOTT A ZARE/Primary Examiner, Art Unit 3649